Citation Nr: 0600822	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
September 1969.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claim for accrued benefits.

The appellant testified before the undersigned at a video 
conference hearing in November 2005.


FINDING OF FACT

At the time of his death, the decedent veteran had a claim 
for service-connected disabilities pending before VA.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are met.  38 
U.S.C.A. §§ 101, 107, 5103, 5103A, 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (West 2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).




Merits of the Claim

The appellant contends that contrary to the RO's finding, the 
veteran's claim of service connection for cancer of the lung 
was pending at the time of his death.  Having considered 
appellant's contention in light of the record and the 
applicable law, the Board will grant the benefit sought under 
the "benefit-of-the-doubt" rule, which provides that where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant is to 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit sought must be identified. See 38 
C.F.R. § 3.155(a) (2005); see also Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2005); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

A report of VA examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of such claim.  38 C.F.R. § 3.157(a) and (b)(1) 
(2005).  The Board further notes that the United States Court 
of Appeals for Veterans Claims ("Court") has held that VA 
has constructive knowledge of documents generated by medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

Of record is a application for service-connected compensation 
benefits, signed by the veteran on March 15, 2002.  In his 
application, the veteran contended that he incurred lung 
cancer as a result of his active military service.  The law 
provides in this regard that upon receipt of a diagnosis by 
competent medical authority, lung cancer is a disorder that 
is presumed to have been incurred during or as a result of 
active military service in Vietnam.  38 C.F.R. § 3.309(e) 
(2005).

The evidence shows that the veteran died on March [redacted],
2002.  
The RO determined that the veteran's claim for compensation 
was not received by the Department of Veterans' Affairs until 
March [redacted], 2002, one day after his death on March [redacted], 
2002,  and therefore, was not valid for purposes of claiming accrued 
benefits.

The appellant argues that the RO was in error in finding that 
a claim for benefits was not filed at the time of the 
veteran's death.  Upon review of the record, the Board finds 
the veteran's relevant claim for service-connected benefits 
document shows a faint, but discernable, date stamp from the 
Miami VAMC on March 16, 2002 at 1:15 p.m..  Further evidence 
of the filing is a Form 21-22 Appointment of Veterans Service 
Organization as Claimant's Representative which also contains 
a Miami VAMC date stamp of March 16, 2002 at 1:15 p.m..  As 
the document was filed with the Miami VAMC before the 
veteran's death on March [redacted], 2002, it is considered an 
informal claim entitled to recognition as a valid claim under 
the law.

The Board finds that the positive and negative evidence in 
this case is approximately balanced with regard to the merits 
of the appellant's claim.  Therefore, there is a reasonable 
doubt presented, the benefit-of-the-doubt doctrine applies, 
and the appellant's claim of entitlement to service 
connection for accrued benefits be allowed.  38 U.S.C.A. § 
5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303(a) (2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


